Exhibit 10.2

NINTH AMENDMENT TO PLAIN ENGLISH SECURITY AGREEMENT

 

This Ninth Amendment to Plain English Security Agreement (this “Amendment”) is
made and entered into as of December 7, 2015, by and among GEVO, INC., a
Delaware corporation (“Guarantor” or “You”), and TRIPLEPOINT CAPITAL LLC, a
Delaware limited liability company (“Secured Party” or “Us”; together with
Guarantor, the “Parties”).

RECITALS

A.        Guarantor and Secured Party entered into that certain Plain English
Security Agreement dated as of September 22, 2010, as amended by that certain
First Amendment to Plain English Security Agreement dated as of October 20,
2011, that certain Second Amendment to Plain English Security Agreement dated as
of June 29, 2012, that certain Third Amendment to Plain English Security
Agreement dated as of July 11, 2012, that certain Fourth Amendment to Plain
English Security Agreement dated as of December 11, 2013, that certain Consent
Under and Third Amendment to Amended and Restated Plain English Growth Capital
Loan and Security Agreement and Omnibus Amendment to Loan Documents dated as of
May 9, 2014, that certain Fifth Amendment to Plain English Security Agreement
dated as of July 31, 2014, that certain Sixth Amendment to Plain English
Security Agreement dated as of January 28, 2015, that certain Seventh Amendment
to Plain English Security Agreement dated as of May 13, 2015, and that certain
Eighth Amendment to Plain English Security Agreement dated as of November 11,
2015 (including all annexes, exhibits and schedules thereto, and as the same may
be further amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), pursuant to which Guarantor granted a security
interest in the Collateral to secure the payment and performance in full of all
the Secured Obligations. Unless otherwise defined herein, capitalized terms or
matters of construction defined or established in the Security Agreement shall
be applied herein as defined or established therein.

B.        Guarantor and Secured Party have agreed to make certain amendments to
the Security Agreement.

NOW, THEREFORE, in consideration of the premises and of the covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

1.         Amendments to Security Agreement.

(a)      Section 1 of the Security Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order to such Section:

  “The term “2015 4Q Pre-Funded Warrants” has the meaning specified therefor in
the Loan Agreement.”

  “The term “2015 4Q Pre-Funded Warrant Agreements” has the meaning specified
therefor in the Loan Agreement.”



--------------------------------------------------------------------------------

(b)      The definition of “Merger Event” contained in Section 1.3 of the
Security Agreement is hereby amended and restated in its entirety as follows:

  “1.3  The term “Merger Event” means (i) any reorganization, consolidation or
merger (or similar transaction or series of transactions) by You, with or into
any other Person; (ii) any transaction, including the sale or exchange of
outstanding shares of Your Stock, in which the holders of Your Stock immediately
before consummation of such transaction or series of related transactions do
not, immediately after consummation of such transaction or series of related
transactions, retain Stock representing at least 50% of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent entity of such surviving entity if such surviving entity is wholly owned
by such parent entity), in each case without regard to whether You are the
surviving entity, (iii) the sale, license or other disposition of all or
substantially all of Your assets, or (iv) the occurrence of any “Extraordinary
Transaction” (or similar defined term) under and as defined in any of the 2013
Warrant Documents, 2014 Warrant Documents, 2015 Warrant Documents, 2015
Additional Warrant Agreement, 2015 4Q Warrant Agreement or 2015 4Q Pre-Funded
Warrant Agreement.”

(c)      Clause (b) of the definition of Permitted Indebtedness in Section 1 of
the Security Agreement is hereby amended and restated in its entirety as
follows:

“(b) (i) Indebtedness incurred by You under the 2013 Warrants, the 2014
Warrants, the 2015 Warrants, the 2015 Additional Warrants, the 2015 4Q Warrants
and the 2015 4Q Pre-Funded Warrants and (ii) Indebtedness of You disclosed on
Schedule P-1 attached hereto;”

(d)      Section 5.9 of the Security Agreement is hereby amended by amending and
restating clauses (h) and (i) thereof in their entirety as follows:

“(h) You may purchase the 2014 Warrants, the 2015 Warrants, the 2015 Additional
Warrants, the 2015 4Q Warrants and the 2015 4Q Pre-Funded Warrants from the
holder of any 2014 Warrant, 2015 Warrant, 2015 Additional Warrant, 2015 4Q
Warrant or 2015 4Q Pre-Funded Warrant, respectively, that exercises its right to
require You to purchase such Warrant pursuant to its terms;”

“(i) You may pay Cash in lieu of issuing fractional shares of common Stock
arising out of the conversion of convertible securities (including the
Convertible Notes (or any Refinancing Indebtedness in respect thereof) or
Permitted Conversions) or the exercise of any 2013 Warrant (as in effect as of
its issuance date), any 2014 Warrant (as in effect as of its issuance date), any
2015 Warrant (as in effect as of its issuance date), any 2015 Additional Warrant
(as in effect as of its issuance date), any 2015 4Q Warrant (as in effect as of
its issuance date), any 2015 4Q Pre-Funded Warrant (as in effect as of its
issuance date) or any other warrants; and”

(e)      Section 5.14 of the Security Agreement is hereby amended and restated
in its entirety as follows:

5.14          Additional Notices.   You will provide to Us promptly, and in any
event within three (3) Business Days after the receipt by You, any notice from
any holder of any 2013 Warrant, 2014 Warrant, 2015 Warrant, 2015 Additional
Warrant, 2015 4Q Warrant or 2015 4Q Pre-Funded Warrant that



--------------------------------------------------------------------------------

such holder is exercising its right to require You or any successor entity to
purchase such 2013 Warrant, 2014 Warrant, 2015 Warrant, 2015 Additional Warrant,
2015 4Q Warrant or 2015 4Q Pre-Funded Warrant pursuant to its terms.

2.         Representations and Warranties.    Guarantor hereby represents and
warrants to Secured Party that each of the representations and warranties
contained in Section 4 of the Security Agreement are true and correct in all
material respects as of the date hereof, except such representations and
warranties that relate expressly to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, in each case,
after giving effect to this Amendment.

3.         Conditions to Effectiveness.   This Amendment shall be effective upon
receipt by Secured Party of this Amendment duly executed by the parties hereto.

4.         Recitals.  The recitals to this Amendment shall constitute a part of
the agreement of the parties hereto.

5.        Consent to Jurisdiction and Venue.  All judicial proceedings arising
in or under or related to this Amendment may be brought in any state or federal
court of competent jurisdiction located in the State of California. By execution
and delivery of this Amendment, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in San Mateo County, State of California;
(b) waives any objection as to jurisdiction or venue in San Mateo County, State
of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Amendment.

6.        Entire Agreement.   This Amendment, together with the Security
Agreement and the other Loan Documents, is the entire agreement between the
parties hereto with respect to the subject matter hereof. This Amendment
supersedes all prior and contemporaneous oral and written agreements and
discussions with respect to the subject matter hereof.

7.        Mutual Waiver Of Jury Trial; Judicial Reference.    Because disputes
arising in connection with complex financial transactions are most quickly and
economically resolved by an experienced and expert person and The Parties wish
applicable state and federal laws to apply (rather than arbitration rules), The
Parties desire that their disputes be resolved by a judge applying such
applicable laws. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
SPECIFICALLY WAIVES ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY YOU AGAINST US OR OUR ASSIGNEE OR BY US OR
OUR ASSIGNEE AGAINST YOU. IN THE EVENT THAT THE FOREGOING JURY TRIAL WAIVER IS
NOT ENFORCEABLE, ALL CLAIMS, INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT
RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY
JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE OF CIVIL PROCEDURE
(“REFERENCE”). THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A
RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON
A



--------------------------------------------------------------------------------

REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT. THE REFEREE SHALL REPORT A
STATEMENT OF DECISION TO THE COURT. NOTHING IN THIS SECTION SHALL LIMIT THE
RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE LAWFUL SELF-HELP REMEDIES, FORECLOSE
AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE
FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE ORDERS OTHERWISE.
THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY,
INTERPRETATION, AND ENFORCEABILITY OF THIS SECTION. THE PARTIES ACKNOWLEDGE THAT
THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY. THIS WAIVER EXTENDS TO ALL SUCH
CLAIMS, INCLUDING CLAIMS THAT INVOLVE PERSONS OTHER THAN YOU AND US; CLAIMS THAT
ARISE OUT OF OR ARE IN ANY WAY CONNECTED TO THE RELATIONSHIP BETWEEN YOU AND US;
AND ANY CLAIMS FOR DAMAGES, BREACH OF CONTRACT, SPECIFIC PERFORMANCE, OR ANY
EQUITABLE OR LEGAL RELIEF OF ANY KIND, ARISING OUT OF THIS AGREEMENT.

8.         Signatures.   This Amendment may be executed in any number of
counterparts, each of which will be deemed an original, but all such
counterparts together constitute one and the same instrument. This Amendment may
be executed and delivered by facsimile or transmitted electronically in either
Tagged Image Format Files (“TIFF”) or Portable Document Format (“PDF”) and, upon
such delivery, the facsimile, TIFF or PDF signature, as applicable, will be
deemed to have the same effect as if the original signature had been delivered
to the other party.

9.         Costs and Expenses.   Guarantor reaffirms its obligations to pay, in
accordance with the terms of Section 19 of the Security Agreement, all
reasonable costs and expenses of Secured Party in connection with the
preparation, negotiation, execution and delivery of this Amendment and all other
Loan Documents entered into in connection herewith.

10.       Effect.  Upon the effectiveness of this Amendment, from and after the
date hereof, each reference in the Security Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import shall mean and be a reference to
the Security Agreement as amended hereby and each reference in the other Loan
Documents to the Security Agreement, “thereunder,” “thereof,” or words of like
import shall mean and be a reference to the Security Agreement as amended
hereby.

11.       Conflict of Terms.   In the event of any inconsistency between the
provisions of this Amendment and any provision of the Security Agreement, the
terms and provisions of this Amendment shall govern and control.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered as of the date first above written.

 

“Guarantor” GEVO, INC.

 

By:        /s/ Mike Willis

Name: Mike Willis Title: Chief Financial Officer

 

“Secured Party” TRIPLEPOINT CAPITAL LLC

 

 

By:        /s/ Sajal Srivastava

Name: Sajal Srivastava Title: Chief Operating Officer